Citation Nr: 0814778	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for loss of sensation 
in the right arm, hand, and fingers, to include as secondary 
to service-connected residuals of fractures of C-1 and C-7.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected residuals of 
fractures of C-1 and C-7.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected residuals of 
fractures of C-1 and C-7.

4.  Entitlement to service connection for alcohol dependence, 
to include as secondary to service-connected residuals of 
fractures of C-1 and C-7.

5.  Entitlement to service connection for arthritis of the 
right shoulder, to include as secondary to service-connected 
residuals of fractures of C-1 and C-7.   

6.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of fractures of C-1 and C-7.  

7.  Entitlement to an initial disability rating in excess of 
30 percent for neuropathy of the left hand.  

8.  Entitlement to an initial disability rating in excess of 
40 percent for the residuals of a compression fracture at L-
1.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
June 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and September 2004 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.                  

The veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

The issues of entitlement to service connection headaches, 
depression and alcohol dependence, all to include as 
secondary to service-connected residuals of fractures of C-1 
and C-7; and entitlement to an initial disability rating in 
excess of 10 percent for the residuals of fractures of C-1 
and C-7, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
on the merits in this decision has been obtained; the veteran 
has been provided notice of the evidence necessary to 
substantiate these claims and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to these claims that he has not submitted to VA.

2.  There is no competent medical evidence of record showing 
a current diagnosis of a disability manifested by loss of 
sensation in the right arm, hand, and fingers.   

3.  The veteran's service-connected neuropathy of the left 
hand is no more than moderately disabling.

4.  The veteran's residuals of a compression fracture at L-1 
are manifested by vertebral deformity, localized arthritis, 
pain, and severe limitation of motion of the lumbar spine; 
there is no clinical evidence of unfavorable ankylosis of the 
thoracolumbar spine; only current rating criteria are 
applicable; service connection is not in effect for disc 
disease or intervertebral disc syndrome and the preponderance 
of the evidence is against a finding of neurological 
impairment, including but not limited to bowel and bladder 
impairment associated with the L-1 fracture warranting a 
separate compensable rating.

5.  The veteran's right shoulder disability, to include 
arthritis, was caused by his service-connected residuals of 
fractures of C-1 and C-7.  









CONCLUSIONS OF LAW

1.  A claimed disability manifested by loss of sensation in 
the right arm, hand, and fingers was not incurred in or 
aggravated by active military service; the veteran does not 
have a disability manifested by loss of sensation in the 
right arm, hand, and fingers that is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).   

2.  The criteria for an initial or staged rating in excess of 
30 percent for neuropathy of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.124a, Diagnostic Code 8513 (2007).

3.  The criteria for an initial or staged rating in excess of 
40 percent for the residuals of a compression fracture at L-1 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5235 (2007).

4.  The veteran's right shoulder disability, to include 
arthritis is due to a service-connected disability.  
38 C.F.R. § 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

The April 2004 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This letter clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  The letter made 
clear that although VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  This letter additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  Moreover, in the April 2004 letter, the veteran was 
specifically asked to provide VA with any other supporting 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The Board notes that the April 2004 letter did not apprise 
the veteran of the information needed to substantiate his 
higher rating challenges, namely, proof that the 30 and 40 
percent assessments did not properly reflect his levels of 
disability or that he was entitled to higher ratings.  The 
Court has held, however, in Dunlap v. Nicholson, 21 Vet. App. 
112 (2007), that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Vazquez-Flores involved a claim for an 
increased rating whereas this case concerns the propriety of 
an initial evaluation, rather than a claimed increase in an 
existing evaluation.  Since the issue in this case is 
downstream from that of service connection (for which a VCAA 
letter was duly sent in October 2003), according to 
VAOPGCPREC 8-2003 (Dec. 22, 2003), another VCAA notice is not 
required.  Thus, no further notice is required with respect 
to the veteran's higher rating claims.  

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VA did provide most of such 
notice to the veteran prior to the May and September 2004 RO 
decisions that are the subject of this appeal in its April 
2004 letter.  With respect to notice of the two Dingess 
elements relating to effective dates and disability ratings, 
the Board notes that the veteran received this information in 
a March 2006 letter but such notice was post-decisional.  See 
Pelegrini II, supra.  As to this timing deficiency, the Board 
is cognizant of recent Federal Circuit decisions pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claims.  Thus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.  See Dingess, supra.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in August 2004, which were thorough 
in nature and provided findings that are adequate for the 
purposes of deciding these claims.  The Board finds that the 
medical evidence of record, to include examination reports, 
is sufficient to resolve the claims for higher initial 
ratings; thus, VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).  
Regarding the veteran's claim for service connection for a 
chronic disease or disability manifested by loss of sensation 
numbness in the right upper extremity, as explained in 
greater detail below, the preponderance of the medical 
evidence of record rules out a current diagnosis of this 
claimed disorder.  Accordingly, an examination or medical 
opinion is not warranted with respect to this latter claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of duty" means 
any injury incurred or aggravated during a period of active 
military service, unless such injury was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of the veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301.

Certain chronic disabilities, to include psychoses and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).     

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).     

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F. 3d at 
1381.

B.  Loss of Sensation in the Right Arm, Hand, and Fingers, to 
Include as 
Secondary to Service-Connected Residuals of Fractures of C-1 
and C-7

In the instant case, the veteran contends that he currently 
has a disability manifested by loss of sensation in the right 
arm, hand, and fingers, which is either related to his active 
military service, or, in the alternative, related to his 
service-connected residuals of fractures of C-1 and C-7.  The 
veteran notes that during service, he was in a motorcycle 
accident and injured his neck, right shoulder, and back.  
According to the veteran, following the accident, he 
experienced chronic pain in his neck and right shoulder, 
which in turn caused him to develop loss of sensation in the 
right arm, hand, and fingers.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra.  

In the instant case, there is no competent medical evidence 
showing a current diagnosis of a disability manifested by 
loss of sensation in the right arm, hand, and fingers.  In 
this regard, the veteran's service medical records are 
negative for any complaints or findings of a disability 
manifested by loss of sensation in the veteran's right arm, 
hand, and fingers.  The records show that in May 1973, the 
veteran was in a motorcycle accident and sustained a 
concussion, C-1 ring fracture, and C-7 vertebral body 
compression fracture.  The veteran also sustained an 
asymmetrical anterior left lateral compression fracture of 
the vertebral body at L1.  He was subsequently given a 
medical discharge from service in June 1974, after being 
declared unfit for service due to his cervical and 
lumbosacral spine fractures and, as explained in greater 
detail below, service connection was subsequently granted for 
the residuals of these injuries.  

By a May 2004 rating action, the RO granted service 
connection for the residuals of fractures of C-1 and C-7.  

In August 2004, the veteran underwent a VA neurological 
examination.  At that time, he stated that he had pain in his 
neck, right shoulder, and low back.  According to the 
veteran, he was right-handed, worked as a blacksmith, and was 
unable to use his right hand.  Upon physical examination, 
reflexes of the upper extremities were 2+ and symmetric, 
bilaterally.  Strength on the right was 5/5.  The diagnoses 
did not include a disability manifested by loss of sensation 
of the left arm, hand or fingers.

In a private medical statement from B.S., M.D., dated in 
February 2005, Dr. S. stated that he had recently examined 
the veteran.  Dr. S. indicated that prior to the examination, 
he had reviewed the veteran's service medical records.  Dr. 
S. noted that according to the veteran, he had weakness in 
the right upper extremity, loss of coordinating movement, and 
was unable to elevate the right arm above the horizontal.  He 
was also having significant problems with pushing, pulling, 
and reaching.  The physical examination showed that grip 
strength in the right hand, as recorded by dynamometer, was 
30-30-28 pounds.  There was no intrinsic atrophy in the 
hands.  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
a disability manifested by loss of sensation in the right 
arm, hand, and fingers which is related to his military 
service, or, in the alternative, related to his service-
connected residuals of fractures of C-1 and C-7.  While the 
veteran is competent to state that he experiences loss of 
sensation in the right arm, hand, and fingers, the record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide a medical diagnosis of an underlying 
disability manifested by loss of sensation in the right arm, 
hand, and fingers, or to provide a medical nexus opinion 
(i.e., causal link to old fracture of the cervical spine).  
It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders and his opinion 
that he currently has a disability manifested by loss of 
sensation in the right arm, hand, and fingers is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 Vet. App. at 
492, 494-95. 

The Board finds that there is no medical evidence of record 
showing a current medical diagnosis of a disability 
manifested by loss of sensation in the right arm, hand, and 
fingers.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
disability manifested by loss of sensation in the right arm, 
hand, and fingers, to include as secondary to service-
connected residuals of fractures of C-1 and C-7.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for this disability must be denied.

                                                  C. Right 
Shoulder 

The veteran contends that his currently diagnosed arthritis 
of the right shoulder is related to his period of military 
service, specifically to his in-service motorcycle accident.  
In the alternative, the veteran maintains that his arthritis 
of the right shoulder was caused or made worse by his 
service-connected residuals of fractures of C-1 and C-7.  

The service medical records do not show a chronic right 
shoulder disability.  There is no medical or X-ray evidence 
of a right shoulder disorder, to include arthritis, until 
many years post-service and the preponderance of the evidence 
is against a nexus between a current right shoulder 
disability and any incident of service, to include trauma.  
However, the veteran submitted a private medical statement 
from Dr. B.S., dated in February 2005.  In the statement, Dr. 
S. noted that following a physical examination, he diagnosed 
the veteran with the following: (1) chronic severe neck pain, 
status post C1-C7 fracture, cervical spondylitis, cervical 
radiculopathy left, C7 suspected, (2) moderate glenohumeral 
and acromioclavicular arthritis with moderate sized 
subacromial spur, and (3) impingement syndrome of the right 
shoulder.  Dr. S. opined that more likely than not, the 
veteran's right shoulder condition was aggravated by his 
service-connected disabilities.  

In reviewing the entire examination report and opinion from 
Dr. B.S., the 
Board finds that while the physician used the word 
aggravation, his rationale supports a finding of causation, 
which would support a full grant of the benefit sought.  
Secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310. 

In view of the foregoing facts and applicable law, the Board 
finds that secondary service connection for the veteran's 
right shoulder disability, to include arthritis, is warranted 
on the basis of it being caused by his residuals of fractures 
of C-1 and C-7.  


III.  Higher Rating Claims

A.  Legal Criteria

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

B.  Neuropathy of the Left Hand

Factual Background

A private medical report shows that in November 2003, the 
veteran began physical therapy for right shoulder pain.  At 
that time, he stated that approximately one year ago, he 
developed pain in his right shoulder.  The veteran indicated 
that the pain worsened and he started to notice symptoms of 
numbness and tingling down his left arm.  According to the 
veteran, the numbness and tingling were constantly in his 
fingers, 1-4.  The physical examination showed that sensation 
was intact with crude light touch except for 1-4 digits of 
the left hand.  In regard to an assessment, the examiner 
stated that the veteran presented with numbness and tingling 
down the left upper extremity likely radiating from the neck.  

In August 2004, the veteran underwent a VA examination.  At 
that time, he stated that he was weak on his left and that 
his fingers of his left hand were numb.  The physical 
examination showed that the tips of the veteran's left 
second, third, and fourth fingers had decreased sensation to 
light touch.  Vibration sense was intact.  Reflexes of the 
extremities were 2+ and symmetric, bilaterally.  Strength on 
the left was 3-4/5.  There was no atrophy.  The diagnosis was 
neuropathy of the left hand, secondary to cervical fracture.           

By a September 2004 rating action, the RO granted service 
connection for neuropathy of the left hand.  At that time, 
the RO assigned a 30 percent disability rating under 
Diagnostic Code 8513, effective from October 28, 2003, for 
the veteran's service-connected neuropathy of the left hand.  

In a private medical statement from Dr. B.S., dated in 
February 2005, Dr. S. stated that according to the veteran, 
he had loss of sensation involving the left arm, hand, and 
fingers.  Upon physical examination, there was decreased 
sensation involving the left index, long, and ring fingers to 
pinwheel and light touch.  Grip strength in the left hand, as 
recorded by dynamometer, revealed 14-12-12 pounds in the left 
minor hand.  The veteran was asked to simultaneously squeeze 
three fingers of the examiner's hand and weakness of the left 
was confirmed.  There was no intrinsic atrophy of the hand.  

Analysis

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since October 
28, 2003.   
The RO has rated the veteran's service-connected neuropathy 
of the left hand as 30 percent disabling under Diagnostic 
Code 8513.  Under Diagnostic Code 8513, a 20 percent 
evaluation is warranted for mild incomplete paralysis of all 
the radicular groups affecting either (major or minor) upper 
extremity.  For moderate incomplete paralysis of all 
radicular groups affecting the major upper extremity, a 40 
percent rating is assigned for the major upper extremity, and 
a 30 percent rating is assigned for the minor upper 
extremity.  For severe incomplete paralysis, a 70 percent 
rating is assigned for the major upper extremity, and a 60 
percent rating is assigned for the minor upper extremity.  
For complete paralysis, a 90 percent rating is assigned for 
the major upper extremity, and an 80 percent rating is 
assigned for the minor upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2007).

The Board observes that the words "mild," "moderate and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2007).

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The veteran maintains that his current rating is not high 
enough in light of the disability that his left hand causes.  
He indicated that he has loss of sensation in his left hand 
and that his left hand is weak.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492 (1992).   

After carefully reviewing the evidence of record, the Board 
finds that entitlement to an initial or staged rating in 
excess of 30 percent for neuropathy of the left hand is not 
warranted under the applicable rating criteria.  Findings 
more closely approximating a severe incomplete paralysis of 
the radicular nerves are not shown.  The medical evidence 
shows that the veteran has decreased sensation in the fingers 
of his left hand, with weakness of the left hand and some 
decreased grip strength but it does not reveal objective 
evidence of more than overall moderate functional impairment 
at any time during the pendency of the veteran's claim.  It 
is pertinent to note that the current 30 percent rating takes 
into account significant functional impairment.  Therefore, 
the Board finds that the criteria for an initial or staged 
rating in excess of 30 percent for neuropathy of the left 
hand have not been met.  

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 30 percent.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Accordingly, the Board finds that the preponderance of the 
evidence of record is against the claim for an initial rating 
in excess of 30 percent for neuropathy of the left hand.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.        






C.  Residuals of a Compression Fracture at L-1

Factual Background

The veteran's service medical records show that in May 1973, 
he was in a motorcycle accident and sustained a concussion, 
cervical spine fractures (C-1 and C-7; the rating of 
residuals of these fractures are addressed in the remand 
below)  and an asymmetrical anterior left lateral compression 
fracture of the vertebral body at L1.  He was subsequently 
given a medical discharge from service in June 1974, after 
being declared physically unfit for service due to his 
cervical and lumbosacral spine fractures.

A private medical report shows that in November 2003, the 
veteran began physical therapy for right shoulder pain.  At 
that time, the veteran stated that he also had constant low 
back pain.  The physical examination showed that the veteran 
had tightness of the right quadratus lumborum greater than 
the left and significant muscle tenderness of the bilateral 
paraspinals.  

By a May 2004 rating action, the RO granted service 
connection for the residuals of a compression fracture at L-
1.  At that time, the RO assigned a noncompensable disability 
rating under Diagnostic Code 5235, effective from October 28, 
2003, for the veteran's service-connected low back 
disability.   

In August 2004, the veteran underwent a VA examination.  At 
that time, he stated that he had chronic low back pain.  
According to the veteran, he did not have flare-ups because 
the pain was present all of the time.  The veteran noted that 
the pain did not radiate to the legs.  He reported that he 
had never worn a back brace.  The veteran indicated that 
activity and repetitive use aggravated his low back pain and 
rest helped it some.  The physical examination showed that 
there was no pelvic tilt and the leg lengths were equal.  
There was paraspinal tension and tenderness in the lumbar 
area.  The veteran was able to stand and walk on his heels 
and toes.  Reflexes in the lower extremity were 2+ and 
symmetric.  Strength was 5/5.  Sensation was intact.  In 
regard to range of motion, flexion was to 20 degrees, with 
pain between 20 and 60 degrees where the flexion stopped.  
Extension was to 25 degrees with pain.  Right lateral flexion 
was to 15 degrees, and left lateral flexion was to 30 
degrees.  The veteran complained of pain with both of those 
maneuvers.  Rotation was to 45 degrees, bilaterally, and he 
complained of pain with both maneuvers.  Straight leg raising 
was to 90 degrees, bilaterally.  The veteran did not show any 
loss with range of motion and repetitive activity, but he did 
complain of pain.  The diagnosis was degenerative joint 
disease of the lumbar spine.  X-rays taken at the time of the 
examination were reported to show mild compression deformity 
of L-1 and mild spondylosis of the lower lumbar spine.         

By a September 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected low 
back disability from noncompensable to 40 percent disabling 
under Diagnostic Code 5235, effective from October 28, 2003.   

In a private medical statement from Dr. B.S., dated in 
February 2005, Dr. S. stated that according to the veteran, 
he had chronic pain in his low back.  The veteran indicated 
that prolonged walking, standing, climbing, bending, 
stooping, kneeling, and heavy lifting aggravated his low back 
pain.  The physical examination showed that the veteran was 
able to stand on the tips of his toes and heels with 
complaints of low back pain while standing on his heels.  He 
was able to squat for approximately 75 percent of the normal 
squatting arc, complaining of pain in the lower back when 
resuming the upward position from squatting.  Examination of 
the lumbosacral spine revealed loss of lumbar lordosis.  
There was marked severe tenderness present on palpation in 
the paravertebral area with slight to moderate muscle spasm.  
The veteran was able to bend forward coming with the tips of 
his fingers to the distal third of the thighs.  On lateral 
flexion, he was able to reach with the tips of his fingers to 
the distal third of the thighs bilaterally.  Extension was 
minus 20 degrees beyond neutral, and rotational motion was to 
40 degrees, bilaterally.  All range of motion was associated 
with moderate to severe pain, which increased to a level of 
severity at approximately 20 to 25 degrees of motion.  
Straight leg raising was accomplished to 90 degrees in the 
sitting position, and to 80 degrees in the supine position 
associated with tightness of the hamstrings and the veteran's 
complaint of pain in the lower back.  Sciatic stretch test 
was not associated with extension of the pain distally.  The 
diagnoses were chronic severe low back pain superimposed upon 
the L-1 compression fracture, and spondylosis of the lower 
lumbar spine as shown by radiographs.    

Analysis

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  See Fenderson, 12 Vet. App. at 119, 126-27.  
Thus, the Board must evaluate the relevant evidence since 
October 28, 2003.  

The RO has rated the veteran's lumbosacral spine disability 
under Diagnostic Code 5235 for vertebral fracture or 
dislocation.  As the veteran's claim for service connection 
was filed in February 2004 and the appeal is for the 
assignment of a higher initial rating, only the current 
criteria for rating disease and disabilities of the spine 
(effective since September 26, 2003) are applicable.  Service 
connection is not in effect for degenerative disc disease or 
intervertebral disc syndrome.

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, a veteran would be awarded a 40 percent rating 
when he exhibits forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The next higher rating of 50 percent 
will be awarded when a veteran displays unfavorable ankylosis 
of the entire thoracolumbar spine, and a veteran will 
generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5235.

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).

The Board also comments that, in addition to a rating for 
orthopedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should 
receive compensation for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Under Diagnostic Code 5010, where there is arthritis, due to 
trauma, substantiated by X-ray findings, rate as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).       

The veteran maintains that his current rating is not high 
enough in light of the disability that his low back causes.  
He indicated that he has chronic pain in his low back which 
is aggravated by prolonged standing, walking, and sitting.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492 (1992).   

After carefully reviewing the evidence of record, the Board 
finds that entitlement to an initial or staged rating in 
excess of 40 percent for the residuals of a compression 
fracture at L-1 is not warranted under the applicable rating 
criteria.  Under the current rating criteria for disabilities 
of the spine, unfavorable ankylosis of the thoracolumbar 
spine supports a rating in excess of 40 percent for the 
veteran's residuals of a fracture of L-1.  While range of 
motion was severely limited on VA examination conducted in 
August 2004, as evidenced by flexion to 20 degrees and 
extension to 25 degrees, all with pain, the current 40 
percent rating takes such into account.  There is no medical 
evidence of favorable ankylosis or fixed deformity of the 
lumbar spine let alone unfavorable ankylosis. 

Likewise, the Board has considered the applicability of 
DeLuca, supra, including whether there is a basis for 
assigning a rating in excess of 40 percent due to additional 
limitation of motion resulting from pain or functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45.  There is no question that 
pain is a major component of the veteran's lumbar spine 
disability.  Nevertheless, even with consideration of the 
effects of pain and functional loss, the disability is not 
comparable to unfavorable ankylosis of the thoracolumbar 
spine.  That is, the Board does not find that the disability 
more nearly approximates the criteria for a 50 percent 
evaluation.  Moreover, the current 40 percent rating is the 
maximum evaluation allowed under the criteria for rating a 
disability of the thoracolumbar spine based upon limitation 
of motion.  The Court has held that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995) are not applicable when, as here, the veteran is 
already in receipt of the maximum scheduler rating based upon 
limitation of motion.  See VAOPGCPREC 36- 97; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The Board observes that 
38 C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 40 percent.  See Butts, 5 Vet. App. at 532, 539.  As 
intervertebral disc syndrome has not been adjudicated as part 
of the service-connected disability, the current criteria 
under Diagnostic Code 5243 does not apply.

In summation, the veteran's residuals of a compression 
fracture at L-1 are manifested by vertebral deformity, 
localized arthritis, pain, and severe limitation of motion of 
the lumbar spine; there is no clinical evidence of 
unfavorable ankylosis of the thoracolumbar spine and the 
preponderance of the evidence is against a finding of 
neurological impairment, including but not limited to bowel 
and bladder impairment associated with the L-1 fracture 
warranting a separate compensable rating.

In view of the foregoing, the Board concludes that the 
criteria for an initial or staged rating in excess of 40 
percent for the residuals of a compression fracture at L-1 
have not been met.  Thus, a rating higher than 40 percent is 
not warranted at any point during the pendency of this claim.  
See Fenderson, 12 Vet. App. at 125- 26.  As the preponderance 
of the evidence of record is against the claim for an initial 
or staged rating in excess of 40 percent, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Entitlement to service connection for loss of sensation in 
the right arm, hand, and fingers, to include as secondary to 
service-connected residuals of fractures of C-1 and C-7, is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for neuropathy of the left hand is denied.   

Entitlement to an initial disability rating in excess of 40 
percent for the residuals of a compression fracture at L-1 is 
denied.   

Entitlement to service connection for a right shoulder 
disability, to include arthritis, is granted. 
REMAND

Headaches, Depression, and Alcohol Dependence, to Include as 
Secondary to Service-Connected Residuals of Fracture of C-1 
and C-7

The veteran's service medical records are negative for any 
complaints or findings of headaches and/or depression.  In 
June 1974, the veteran was given a medical discharge from 
service after being declared unfit for service due to his 
cervical and lumbosacral spine fractures.

VA Medical Center (VAMC) outpatient and inpatient treatment 
records, dated from November 2002 to December 2003, show that 
in November 2002, the veteran was admitted for the first time 
for an alcohol detox and rehabilitation program.  Upon 
admission, it was reported that the veteran had been an 
alcoholic for the past 30 years.  He also used marijuana 
occasionally.  The veteran was diagnosed with the following: 
(Axis I) alcohol withdrawal; alcohol intoxication; and 
alcohol dependence, continuous, (Axis IV) financial 
difficulties; chronic alcohol use; and no established 
sobriety support system, and (Axis V) Global Assessment of 
Functioning (GAF) score of 60.  After approximately five days 
of hospitalization, the veteran was discharged.    

In August 2004, the veteran underwent a VA examination for 
mental disorders.  The examiner noted that the veteran had 
one previous psychiatric hospitalization for alcohol detox in 
November 2002.  The veteran denied any psychiatric outpatient 
care.  Present symptoms included insomnia and thoughts of 
suicide related to chronic pain.  When asked about symptoms 
of depression, the veteran stated that he was "not really 
depressed as much as [he was] frustrated with pain."  The 
examiner indicated that the veteran denied symptoms of 
depression when screened for depression at a primary care 
visit in March 2003.  Concerning substance use, with respect 
to alcohol, the veteran stated that he was not using alcohol 
nearly to the same extent as before his November 2002 
hospitalization.  At present, he reported drinking every few 
days.  Following the mental status evaluation, the diagnoses 
were the following: (Axis I) alcohol dependence, (Axis III) 
tendonitis and hemorrhoids, (Axis IV) unemployment and 
inadequate finances, and (Axis V) GAF score of 70.  The 
examiner stated that the veteran did not meet the criteria 
for a DSM-IV (fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders) depressive disorder diagnosis.      

A VA neurological examination was conducted in August 2004.  
At that time, the veteran stated that he had experienced 
headaches for years.  According to the veteran, his headaches 
occurred two to three times per week and lasted approximately 
24 hours.  The diagnoses did not include a disability 
manifested by headaches.

In a private medical statement from Dr. B.S., dated in 
February 2005, Dr. S. stated that after the veteran's in-
service motorcycle accident, he developed chronic pain in his 
neck and lower back.  Dr. S. indicated that according to the 
veteran, due to the continuous and rather severe pain, and 
inability to perform in gainful employment, he also developed 
emotional problems and depression.  The veteran reported that 
he had been consuming alcoholic beverages on a daily basis 
for pain control.  He also noted that he had a headache on a 
daily basis.  According to the veteran, his headaches were 
the migraine type associated with dizziness.  Following the 
physical examination, Dr. S. noted that the veteran had 
chronic headaches and depression/ emotional problems 
associated with alcohol dependence.  It was further reported 
that the veteran's chronic headaches were associated with 
episodes of dizziness, emotional problems, depression, and 
recent alcohol consumption (historically secondary to severe 
pain).  According to Dr. S., it should be noted that at the 
time of the veteran's in-service motorcycle accident, he 
sustained a concussion.  Dr. S. also observed that it was not 
unusual in patients with chronic pain syndrome to develop 
problems reflecting their psychological profile.  Dr. S. 
opined that it would appear that those problems may be caused 
by the service-connected conditions.  Dr. S. stated that he 
felt that further evaluation by a psychologist and 
neurologist was appropriate.  





Analysis

Headaches and Depression

The first evidence of record of headaches is in August 2004, 
over 30 years after the veteran's separation from the 
military, although the veteran competently states that he has 
had recurrent headaches since service.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, to include experiencing pain during and after 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  That is, a veteran is competent to report what comes 
to him through his senses, which would include headaches.  
Id.; see also, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In regard to the veteran's claimed depression, the first 
evidence of such a diagnosis is in February 2005, over 30 
years after the veteran's separation from the military.  
Following the August 2004 VA examination, the examiner 
specifically concluded that the veteran did not meet the 
criteria for a DSM-IV depressive disorder diagnosis.  
However, in the private medical statement from Dr. B.S., 
dated in February 2005, the physician diagnosed the veteran 
with depression and indicated that this psychiatric disorder 
and the headaches may be associated with the veteran's 
service-connected residuals of the fractures of C-1 and C-7.  
While this opinion is speculative in nature, the examiner 
specifically recommended further evaluation by a psychologist 
and neurologist.  

In view of the foregoing, the Board finds that psychiatric 
and neurological examinations are warranted that include 
opinions addressing the direct and secondary service 
connection questions at hand, to include whether the 
veteran's headaches and depression were caused or aggravated 
by his service-connected residuals of fractures of C-1 and C-
7.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.310; 
Allen, supra.  See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991).      



Alcohol Dependence

In regard to the veteran's claim for service connection for 
alcohol dependence, the Board notes that the law and 
regulations provide that compensation shall not be paid if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1, 3.301.  With respect to claims filed 
after October 31, 1990, as in this case, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was the result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301.  However, the veteran is also 
claiming secondary service connection.  He contends, in 
essence that he has a long history of self medicating the 
pain associated with his service-connected connected 
residuals of fractures of C-1 and C-7 with alcohol, which 
eventually culminated in his chronic alcoholism.  Following 
an August 2004 VA examination, the pertinent diagnosis was 
alcohol dependence.  The February 2005 private medical 
statement from Dr. B.S. includes an opinion that the 
veteran's alcohol dependence may have been caused or made 
worse by his service-connected disabilities.  As with the 
opinion on headaches and depression, this latter opinion is 
speculative in nature but Dr. S. recommended further 
evaluation by a psychologist and neurologist was appropriate.  

The United States Court of Appeals for the Federal Circuit 
has held that while 38 U.S.C.A. § 1110 precludes compensation 
for primary alcohol abuse disabilities and secondary 
disabilities that result from primary alcohol abuse, this 
statute does permit compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).

In view of the foregoing, the requested psychiatric 
examination noted above should also include an opinion 
addressing the question of whether the veteran's alcoholism 
was acquired as secondary to, or as a symptom of his service-
connected disabilities residuals of fractures of C-1 and C-7.  
Id.   

                   
           Rating for Service Connected Residuals of Cervical 
Spine Fractures

The veteran was last afforded a VA examination which 
addressed his service-connected residuals of fractures of C-1 
and C-7 in August 2004.  At the time of the August 2004 VA 
examination, extension of the veteran's cervical spine was to 
45 degrees.  However, in the February 2005 private medical 
statement from Dr. B.S., Dr. S. reported that upon physical 
examination, extension of the veteran's cervical spine was to 
20 degrees.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the above evidence showing 
a decrease in the extension of the veteran's cervical spine, 
the Board finds that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
See also 38 C.F.R. §§ 3.326, 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his service-connected 
residuals of fractures of C-1 and C-7.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  All appropriate 
tests and studies (to include range of 
motion studies, reported in degrees) 
should be accomplished, and all pertinent 
clinical findings should be reported in 
detail.   

The examiner must also note any additional 
limitation of motion of the cervical spine 
due to pain or flare-ups of pain, as 
supported by objective findings, and any 
additional limitation of motion due to 
weakness, excess fatigability, or 
incoordination. The degree of additional 
motion loss, if any, should be set forth 
in degrees.  If there is clinical evidence 
of pain on motion, the orthopedic examiner 
should indicate the degree of motion at 
which such pain begins.

2.  The veteran must be afforded a 
neurological examination to determine the 
nature and etiology of any headaches that 
may be present.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any 
tests that are deemed necessary, the 
neurologist is requested to address the 
following questions:

(a)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's 
chronic, recurrent headaches 
began during service or are 
causally linked to any incident 
of active duty, to include 
trauma?

(b)	Is it at least as likely as not 
the veteran's chronic, recurrent 
headaches were caused or 
aggravated by his service-
connected residuals of fractures 
of C-1 and C-7? 

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or 
aggravation; less likely weighs against 
the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

If the veteran's headache disorder was 
aggravated by his service-connected 
residuals of fractures of C-1 and C-7, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected headaches (e.g., 
mild, moderate) before the onset of 
aggravation.

3.  The veteran must be afforded a 
psychiatric  examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present, to include 
depression, and to provide an opinion as 
to whether the veteran's alcoholism was 
acquired as secondary to, or as a symptom 
of his residuals of fractures of C-1 and 
C-7,  to include pain.  Following a review 
of the relevant medical evidence in the 
claims file, the clinical evaluation and 
any tests that are deemed necessary, the 
psychiatrist is requested to address the 
following questions:

(a)	Is it at least as likely as not 
that any psychiatric disorder 
that is currently present began 
during service or is causally 
linked to any incident of active 
duty, to include trauma?

(b)	Is it at least as likely as not 
that any psychiatric disorder 
that is currently present was 
caused or aggravated by the 
veteran's service-connected 
residuals of fractures of C-1 and 
C-7, to include pain? 

(c)	 Is it at least as likely as 
not that the veteran's alcoholism 
is due to or a symptom of his 
service-connected residuals of 
fractures of C-1 and C-7, to 
include pain?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
aggravation; less likely weighs against 
the claim.

The psychiatrist is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The psychiatrist is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

If the veteran's psychiatric disorder was 
aggravated by his service-connected 
residuals of fractures of C-1 and C-7, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected psychiatric 
disorder (e.g., mild, moderate) before the 
onset of aggravation.

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the 
remaining issues on appeal.  If any such 
action does not resolve each claim to the 
veteran's satisfaction, the RO must 
provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response. Thereafter, the case must be 
returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


